DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 2, 4 and 7 were cut due to improper scanning. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tohoku (JP 2011-36371, a copy of translation is attached).
As per claim 1, Tohoku discloses an endoscopic image processing device comprising one or more processors (paragraphs [0015]-[0017], endoscope image pickup device 31 with image recording apparatus 10 including an image processing unit 15), the processors being configured to perform: detecting a region of interest (paragraph [0024], bleeding region determination unit for detecting a bleeding region) for an observation image (moving image), the observation image being obtained by picking up an image of an object and being sequentially input to the processors (paragraph [0025], a series of moving images, figure 3); judging whether detection of the region of interest continues or not to acquire a judgment result (paragraphs [0034]-[0035], determining whether bleeding region is recognized from a series of moving images); and emphasizing with adding visual information for emphasizing a position of the region of interest to the observation image during a period during which the region of interest is detected (paragraph [0035] process the moving image to add visual information, mark 51/52 to the bleeding region), wherein the processors cause an appearance of the visual information added to the observation image to differ between a case where the detection of the region of interest continues for a predetermined time period or more (paragraphs [0034]-[0035], a solid circle mark 51 after bleeding recognition T3, time T3 is the claimed “predetermined time period”) and a case where the detection of the region of interest discontinues in a time period shorter than the predetermined time period, based on the judgment result (paragraph [0035], a broken circle mark 52 between T1 and T3).

.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667